SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Fil Filed by the Registrantx Filed by a Party other than the Registranto Check the appropriate box: ¨ Preliminary Proxy Statement ¨ Confidential, for Use of the Commission Only(as permitted by Rule 14a-6(e)(2)) ý Definitive Proxy Statement ¨ Definitive Additional Materials ¨ Soliciting Material Pursuant to §240.14a-12 (Name of Registrant as Specified In Its Charter) N/A (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ¨Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: 3169 Red Hill Avenue Costa Mesa, California 92626 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS To Be Held June 8, 2010 The Annual Meeting of Stockholders of Ceradyne, Inc., a Delaware corporation (the “Company”) will be held at the Radisson Hotel located at 4545 MacArthur Blvd., Newport Beach, California 92660, on Tuesday, June 8, 2010, at 10:00 a.m. local time, for the following purposes, all as set forth in the attached Proxy Statement. 1. To elect six directors to serve until the next annual meeting of stockholders and until their successors are elected and have qualified. 2. To approve an amendment to the 2003 Stock Incentive Plan to increase the number of shares authorized for issuance thereunder by 750,000. 3. To approve the appointment of PricewaterhouseCoopers LLP as the independent registered public accounting firm to audit our financial statements for the fiscal year ending December 31, 2010. 4. To transact such other business as may properly come before the meeting and any adjournment thereof. The Board of Directors intends to present for election as directors the nominees named in the accompanying Proxy Statement, whose names are incorporated herein by reference. In accordance with the Bylaws of the Company, the Board of Directors has fixed the close of business on April 23, 2010 as the record date for the determination of stockholders entitled to vote at the Annual Meeting and to receive notice thereof.For ten days prior to the meeting a complete list of stockholders entitled to vote at the meeting will be available for examination by any stockholder, for any purpose germane to the meeting, during ordinary business hours at our principal offices located at 3169 Red Hill Avenue, Costa Mesa, California 92626. Stockholders are cordially invited to attend the meeting in person.However, even if you do plan to attend the meeting, please complete, sign and date the enclosed proxy card and return it without delay in the enclosed postage paid envelope.If you do attend the meeting, you may withdraw your proxy and vote personally on each matter brought before the meeting. By Order of the Board of Directors Jerrold J. Pellizzon Chief Financial Officer and Corporate Secretary April 28, 2010 Important Notice Regarding the Availability of Proxy Materials for the Stockholder Meeting to be Held on June 8, 2010:This proxy statement and our 2009 annual report are available at www.proxydocs.com/crdn 3169 Red Hill Avenue Costa Mesa, California 92626 ANNUAL MEETING OF STOCKHOLDERS To Be Held June 8, 2010 This Proxy Statement is furnished in connection with the solicitation of the enclosed proxy on behalf of the Board of Directors of Ceradyne, Inc., a Delaware corporation (the “Company”), for use at the Annual Meeting of Stockholders of the Company to be held on Tuesday, June 8, 2010, and at any adjournments thereof.It is anticipated that this Proxy Statement and the enclosed form of proxy will be first mailed to stockholders on or about April 28, 2010. The purpose of the meeting and the matters to be acted upon are set forth in the foregoing attached Notice of Annual Meeting.As of the date of this statement, the Board of Directors knows of no other business which will be presented for consideration at the meeting.However, if any other matters properly come before the meeting, the persons named as proxies will vote on them in accordance with their best judgment. Stockholders are requested to date, sign and return the enclosed proxy to make certain that their shares will be voted at the meeting.Any proxy given may be revoked by the stockholder at any time before it is voted by delivering written notice of revocation to the Secretary of the Company, by filing with him a proxy bearing a later date, or by attendance at the meeting and voting in person.All proxies properly executed and returned will be voted in accordance with the instructions specified thereon.If no instructions are specified, proxies will be voted FOR the election as directors of the six nominees named below, and FOR approval of Proposals 2 and 3. VOTING SHARES AND VOTING RIGHTS The close of business on April 23, 2010 has been fixed as the record date for stockholders entitled to notice of and to vote at the meeting.As of that date, there were 25,434,497 shares of our common stock outstanding and entitled to vote, the holders of which are entitled to one vote per share.The presence at the meeting, in person or by proxy, of a majority of the outstanding shares of common stock is necessary to constitute a quorum for the transaction of business. In the election of directors, a stockholder may cumulate his or her votes for one or more candidates, but only if such candidate’s or candidates’ names have been placed in nomination prior to the voting and the stockholder has given notice at the meeting, prior to the voting, of his or her intention to cumulate votes.If any one stockholder has given such notice, all stockholders may cumulate their votes for the candidates in nomination.Management is hereby soliciting discretionary authority to cumulate votes represented by proxies if cumulative voting is invoked.If the voting for directors is conducted by cumulative voting, each share will be entitled to a number of votes equal to the number of directors to be elected, which votes may be cast for a single candidate or may be distributed among two or more candidates in such proportions as the stockholder thinks fit.The six candidates receiving the highest number of affirmative votes will be elected.If no such notice is given, there will be no cumulative voting, which means a simple majority of the shares voting may elect all of the directors. 2 Proxies marked “withhold authority” as to any director and broker non-votes will be counted for purposes of determining the presence or absence of a quorum for the transaction of business.However, proxies marked “withhold authority” and broker non-votes have no legal effect on the election of directors under Delaware law.Proxies marked “abstain” as to a particular proposal will be counted in the tabulation of the votes cast, and will have the same effect as a vote “against” that proposal.Broker non-votes will not be counted in determining the total number of votes cast on Proposals 2 or 3 and, therefore, will have no effect on whether those proposals are approved. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table shows information regarding the beneficial ownership of our common stock as of April 1, 2010, for: • each person (or group of affiliated persons) who is known by us to beneficially own more than 5.0% of our common stock; • each of our directors and nominees for election to the Board; • each of our executive officers named in the Summary Compensation Table; and • all of our current directors and executive officers as a group. Except as otherwise noted, the address of each person listed in the table is c/o Ceradyne, Inc., 3169 Red Hill Avenue, Costa Mesa, California 92626.Beneficial ownership is determined in accordance with the rules of the Securities and Exchange Commission and includes voting and investment power with respect to shares.To our knowledge, except under applicable community property laws or as otherwise indicated, the persons named in the table have sole voting and sole investment control with respect to all shares beneficially owned.The applicable percentage ownership for each stockholder is based on 25,434,497 shares of common stock outstanding as of April 1, 2010, together with all shares of common stock subject to options and restricted stock units that are exercisable or vest within 60 days following April 1, 2010 for that stockholder.Shares of common stock issuable upon exercise of options and other rights beneficially owned are deemed outstanding for the purpose of computing the percentage ownership of the person holding these options and other rights, but are not deemed outstanding for computing the percentage ownership of any other person. 3 Name and Address Common Shares Owned Options and RSUs(2) Exercisable Within 60 Days Beneficial Ownership(1) Number Percent Royce & Associates, LLC (3) 745 Fifth Avenue New York, NY10151 — 8.8% Black Rock, Inc. (3) 40 East 52nd Street New York, NY 10022 — 8.8% Joel P. Moskowitz 5.6% Richard A. Alliegro * Frank Edelstein * Richard A. Kertson * William C. LaCourse — * Milton L. Lohr * Bruce Lockhart * Michael A. Kraft * Jerrold J. Pellizzon * David P. Reed * All executive officers and directors as a group (13 persons) 6.6% * Less than 1% of shares of common stock outstanding. This table is based upon information supplied by the executive officers, directors and beneficial stockholders. Includes shares subject to outstanding stock options and restricted stock units that are exercisable or vest on or before May 31, 2010. The number of shares beneficially owned by this stockholder is as of December 31, 2009, as reported in a Schedule 13G filed by the stockholder with the Securities and Exchange Commission. 4 ELECTION OF DIRECTORS (Proposal1) In accordance with the bylaws of the Company, the number of directors constituting the Board of Directors is currently fixed at six.All six directors are to be elected at the 2010 Annual Meeting and will hold office until the 2011 Annual Meeting and until their respective successors are elected and have qualified.It is intended that the persons named in the enclosed proxy will, unless such authority is withheld, vote for the election of the six nominees named below.In the event that any of them should become unavailable prior to the Annual Meeting, the proxy will be voted for a substitute nominee or nominees designated by the Board of Directors, or the number of directors may be reduced accordingly.If additional persons are nominated for election as directors, the proxy holders intend to vote all proxies received by them according to the cumulative voting rules to assure the election of as many of the nominees listed below as possible.In such event, the specific nominees to be voted for will be determined by the proxy holders.All of the nominees named below have consented to being named herein and to serve if elected. The names and ages of the nominees for election to the Board of Directors, the present position with the Company of each nominee, and the year each nominee was first elected a director of the Company are set forth below.The beneficial ownership of the Company’s common stock by each of the nominees as of April 1, 2010 is set forth in the table under “Security Ownership of Certain Beneficial Owners and Management” above. Name Age Present Position with the Company Year First Elected Director Joel P. Moskowitz 70 Chairman of the Board, President and Chief Executive Officer Richard A. Alliegro 80 Director Frank Edelstein 84 Director Richard A. Kertson 70 Director William C. LaCourse 66 Director Milton L. Lohr 85 Director Set forth below is information about the principal occupation of each nominee, directorships held with other public companies at any time during the past five years, and additional biographical data.Following the biography of each nominee is a brief description of the particular experience, qualifications, attributes or skills that led the Board to conclude that the nominee should serve as a director for Ceradyne. Joel P. Moskowitz co-founded our predecessor company in 1967. He served as our President from 1974 until January 1987, and has served as our President since September 1987.In addition, Mr.Moskowitz has served as our Chairman of the Board and Chief Executive Officer since 1983.Mr. Moskowitz currently serves on the Board of Trustees of Alfred University.Mr. Moskowitz obtained a B.S. in Ceramic Engineering from Alfred University in 1961 and an M.B.A. from the University of Southern California in 1967. 5 Mr. Moskowitz is the most senior executive at Ceradyne, having founded the predecessor company in 1967, over 42 years ago.His academic background in the field of ceramics and business, and length of service in the senior aspects of managing Ceradyne’s business, result in his unique qualifications to serve on Ceradyne’s Board of Directors.Mr. Moskowitz, over the decades, has been the individual most identified by Ceradyne’s customers, investors and, in general, the financial community as the lead person at Ceradyne.In the Company’s earlier history, Mr. Moskowitz was involved in the technical development of several of the products which now make up the bulk of Ceradyne’s product lines, and in more recent years, was directly involved in several of the major acquisitions and financial decisions of the Company as it grew.Mr. Moskowitz is generally recognized by the ceramic industry as one of its senior leaders. Richard A. Alliegro has served on the Board of Directors of the Company since 1992.Mr. Alliegro retired from Norton Company in 1990 after 33 years, where his last position was Vice President, Refractories and Wear, for Norton’s Advanced Ceramics operation.He served as President of Lanxide Manufacturing Co., a subsidiary of Lanxide Corporation, from May 1990 to February 1993.Mr. Alliegro currently is the owner of AllTec Consulting, Inc., a ceramic technology consulting firm.Mr. Alliegro obtained B.S. and M.S. degrees in Ceramic Engineering from Alfred University in 1951 and 1952, respectively, and served as a member of the Board of Trustees of that university for 16 years, until 1996. Mr. Alliegro is one of the most senior ceramic technologists and executives in the United States.His entire career has been dedicated to the development of advanced technical, primarily non-oxide ceramics.Mr. Alliegro is considered one of the pioneers in the development of structural silicon carbide, having focused on this material while obtaining a graduate degree in Ceramic Engineering at Alfred University and continuing to oversee its commercialization with his 33-year tenure at Norton Company, where he retired as a corporate vice president.Mr. Alliegro has authored 11 patents and developed lightweight ceramic body armor during the Vietnam conflict.In addition to his long-term technical ceramic management positions, Mr. Alliegro served as president of the United States Advanced Ceramic Association and vice president of the American Ceramic Society.He is currently co-chair on Ceradyne’s Board of Directors’ Technology Committee and brings his background, knowledge and industry contacts to bear on Ceradyne’s efforts to develop and commercialize its advanced technical ceramics. Frank Edelstein has served on the Board of Directors of the Company since 1984.He is currently an independent consultant.From 1986 to 2005, Mr. Edelstein was a vice president of two private equity firms, first with Kelso & Company and then with Stone Creek Capital, Inc.From 1979 to 1986, he was Chairman of the Board of International Central Bank& Trust and President of CPI Pension Services, Inc.In July 1983, these companies were acquired by Continental Insurance Co., where he also served as Senior Vice President of the Financial Services Group.Prior experience included Executive Vice President of Olivetti Corp. of America and Corporate Vice President of Automatic Data Processing, Inc.During the last five years and currently, Mr.Edelstein has served as a director of Arkansas Best Corp. and DineEquity, Inc., formerly known as IHOP Corp.He obtained a B.A. degree in Mathematics from New York University in 1948. Mr. Edelstein’s academic background and experience as executive vice president of Olivetti Corp. of America have enabled him to contribute management and technical oversight in the deliberations of Ceradyne’s Board.Mr. Edelstein’s position as a vice president of Kelso & Company and Stone Creek Capital, Inc. provide the experience required to advise Ceradyne on various aspects of its financial opportunities, particularly in the area of mergers and acquisitions.His current position as a director of Arkansas Best Corp. and of DineEquity, Inc. permit Mr. Edelstein to bring to discussions, particularly in his positions of chair of the Compensation Committee and Lead Director, the current state of compensation trends and guidelines that he has become familiar with because of his other board positions.As Lead Director, Mr. Edelstein communicates routinely with Ceradyne management, including at least bi-weekly meetings with Mr. Moskowitz. 6 Richard A. Kertsonhas served on the Board of Directors of the Company since 2004.From November 2000 until March 2005, Mr. Kertson served as a member of the Board of Directors of Varco International, Inc., a New York Stock Exchange-listed equipment manufacturer and service provider for the oilfield industry.He also served as Chairman of the Audit Committee of the Varco International Board from May 2003 until March 2005.Mr. Kertson was employed by Varco International from October 1975 until his retirement in February 2000, and served the last 16 years as its chief financial officer.His prior experience includes other senior-level staff and management positions in information systems at finance and industrial companies.Mr. Kertson earned his A.B. degree in Economics from Occidental College in 1961 and his M.B.A. degree in Finance from the University of California at Berkeley in 1963. Mr. Kertson’s primary background involved his long service in the oil and gas drilling industry.Mr. Kertson served in various capacities with Varco International for almost 30 years, including 16 years as its chief financial officer and later as the chairman of the audit committee.Mr. Kertson brings to Ceradyne a strong financial background, including his service as a member of the Board of Directors of Varco International.His experience as chief financial officer of a New York stock exchange oil and gas drilling business allows Mr. Kertson to contribute not only in his position as financial expert on Ceradyne’s Audit Committee, but also as it relates to Ceradyne’s interest in developing state-of-the-art applications for exploratory and recovery oil and gas drilling. William C. LaCoursehas served on the Board of Directors of the Company since 2006.Dr. LaCourse currently is the Krusen Distinguished Professor of Glass Science at the New York State College of Ceramics at Alfred University, a position he has held since 1999.From 1970 until 1999, Dr. LaCourse held various teaching and administrative positions with the NYS College of Ceramics at Alfred University, as well as at other academic institutions.Dr. LaCourse also serves as president of Santanoni Glass and Ceramics, Inc., a company engaged in contract research and manufacture of specialty glass frits, which he founded in January 2001.Dr. LaCourse obtained a B.S. degree in Engineering Science in 1966 and a M.S. degree in Materials Science in 1967 from the State University of New York in Stony Brook.He received his Ph.D. degree in Materials Engineering from Rensselaer Polytechnic Institute in 1970. Dr. LaCourse has a long and distinguished career in academia, serving as a professor of glass science at the New York State College of Ceramics at Alfred University and as a senior administrator with the New York State College of Ceramics at Alfred University.Dr. LaCourse also serves as president of Santononi Glass and Ceramics, Inc.As the co-chair of Ceradyne’s Board of Directors technology committee, Dr. LaCourse brings almost 40 years as a professor, senior scientist and administrator in the fields of advanced technical ceramics and glass to Ceradyne.In addition to his academic and scientific efforts, Dr. LaCourse has been involved in several commercial ceramic and glass operations. Milton L. Lohr served as a director of the Company from 1986 until October 1988.He resigned to accept a position as the first Deputy Undersecretary of Defense for Acquisitions.He held that position until May 1989 and was re-elected as a director of the Company in July 1989.Mr. Lohr is currently a business and defense consultant.He served in both the Reagan and George H. W. Bush administrations, with responsibility to assist in overseeing the Department of Defense’s major acquisition programs as well as exercising oversight of International Programs and Arms Control Compliance.He also served as U.S. Acquisition Representative to the NATO Four Power Group.He served three years on California’s Defense Conversion Council and was associated with Defense Development Corporation and LF Global Investments, where his activities were all devoted to venture capital and serving on advisory boards.Mr. Lohr was Senior Vice President of Titan Systems, a research and development company, from 1986 to 1988.Mr. Lohr served from 1969 to 1983 as Executive Vice-President of Flight Systems, Inc., a firm engaged in aviation and electronic warfare systems.Mr. Lohr has over 35 years of extensive experience in research and development, management, and as a senior government official.He served as a panel member of both the President’s Science Advisory Committee, the Defense Science Board, and as a member of the Army Science Board.Mr. Lohr obtained a B.E. degree in Engineering from USC in 1949 and a M.S. degree from UCLA in 1964. 7 Mr. Lohr’s entire professional focus has been in the fields of military commercial corporations as well as service to the United States in various defense activities.Mr. Lohr was the first Deputy Undersecretary of Defense for Acquisitions and served in both the Reagan and George H. W. Bush administrations in the Department of Defense’s major acquisition programs.Mr. Lohr’s practical knowledge and experience as it relates to military programs and the workings of the U.S. government are particularly valuable to Ceradyne due to our heavy reliance on defense procurements. Mr. Lohr was a limited partner in Global Money Management, LP, a private investment fund, and a member of LF Global Investments, LLC, which served as the general partner of Global Money Management.For a brief period of time, Mr. Lohr served as a co-managing member of LF Global Investments.After becoming a co-managing member, Mr. Lohr became concerned in the latter part of 2003 about the financial operations of Global Money Management and LF Global Investments, which were not subject to his control.He voluntarily reported his concerns to the Securities and Exchange Commission and consented to the appointment of a receiver for Global Money Management and LF Global Investments for the purpose of investigating their business.The investigation resulted in a civil action initiated by the SEC in 2004 in the U.S. District Court, Southern District of California in the case captioned SEC v. Global Money Management, LP, et al, 04-00521-BTM (WMC).The receiver filed a bankruptcy action on behalf of the two entities.Mr. Lohr has cooperated with the SEC throughout its investigation and the ensuing civil action, and he has not been named in any action initiated by any governmental or regulatory agency or otherwise found to have violated any laws or regulations. 8 CORPORATE GOVERNANCE Director Independence Our Board has determined that all of our directors satisfy the current “independent director” standards established by rules of The Nasdaq Stock Market, Inc. (“Nasdaq”), except for Joel P. Moskowitz, who is the Chairman of the Board, Chief Executive Officer and President of Ceradyne.Each director serving on the Audit Committee of our Board also meets the more stringent independence requirements established by Securities and Exchange Commission rules applicable to audit committees.Our Board has determined that no member has a relationship that would interfere with the exercise of independent judgment in carrying out his responsibilities as a director.There are no family relationships among any of the directors or executive officers of the Company. Board of Directors and Committee Meetings Our Board of Directors held seven meetings during 2009. The Board of Directors has an Audit Committee, which held eight meetings during 2009, a Compensation Committee, which held five meetings during 2009, and a Nominating and Corporate Governance Committee, which held four meetings during 2009. Each incumbent director attended at least 75% of the aggregate of all meetings of the Board of Directors and the committees of the Board on which he served during 2009.The independent directors meet in executive session on a regular basis without any management directors or employees present.Although we have no formal policy requiring director attendance at annual meetings of stockholders, we schedule the annual meeting for a date that is convenient for all directors to attend.All incumbent directors of the Company attended the 2009 annual meeting of stockholders. Mr. Joel P. Moskowitz founded Ceradyne in 1967 and has served as both our Chairman and Chief Executive Officer since 1983.He is the largest individual stockholder of the Company and, in the view of the Board of Directors, he is the single most important employee.Ceradyne is a relatively small company and our Board consists of only six directors, all of whom are independent other than Mr. Moskowitz.For these reasons, our Board believes that having Mr. Moskowitz serve both as Chairman and Chief Executive Officer is in the best interests of the Company.Mr. Frank Edelstein has served as Lead Director since November 2004.As Lead Director, Mr. Edelstein serves as chair of the executive sessions of the independent directors and also serves as a liaison between the independent directors and the Chairman of the Board. Our Board is involved in overseeing the management of risks that face our company.Historically, potential risks have been considered by the full board as they became apparent, such as in connection with acquisition or financing transactions, as new business opportunities are evaluated, or with day-to-day operational issues.More recently, our Nominating and Corporate Governance Committee has been approaching the concept of enterprise risk management more broadly, undertaking to identify categories of risks applicable to Ceradyne, and formulating procedures for management employees to report to the full board regarding specific risks.Our Audit Committee focuses on risks related to financial information systems and financial reporting.Both of these committees regularly report to the full board regarding their activities and any specific risks that merit attention by the full board. Committees of the Board Our Board has three separate standing committees:the Audit Committee, the Compensation Committee, and the Nominating and Corporate Governance Committee. Audit Committee The Company has a separately designated standing Audit Committee of the Board of Directors established in accordance with the requirements of Section 3(a)(58)(A) of the Securities Exchange Act of 1934.The current members of the Audit Committee are Richard A. Kertson, chairperson, William LaCourse and Milton L. Lohr.All members of the Audit Committee are non-employee directors and satisfy the current Nasdaq standards applicable to audit committee members with respect to independence, financial expertise and experience.Our Board of Directors has determined that Mr.Kertson meets the Securities and Exchange Commission’s definition of “audit committee financial expert.”The Audit Committee held eight meetings during 2009.To ensure independence, the Audit Committee also meets separately with our independent registered public accounting firm and members of management. The Audit Committee has a written charter that specifies its responsibilities, which include oversight of the financial reporting process and system of internal accounting controls of the Company, and appointment and oversight of the independent registered public accounting firm engaged to audit the Company’s financial statements.A copy of our Audit Committee Charter is available in the investor relations section of the Company’s website at www.Ceradyne.com. Compensation Committee The current members of the Compensation Committee of our Board are Frank Edelstein, chairperson, Richard A. Alliegro and Milton L. Lohr, all of whom are independent directors under applicable Nasdaq standards.The Compensation Committee held five meetings during 2009.The Compensation Committee reviews and makes recommendations to the full Board regarding the salaries, bonuses and other compensation of our executive officers, as well as the compensation of the non-employee directors.The Compensation Committee also administers the Company’s 1994 Stock Incentive Plan and 2003 Stock Incentive Plan.In March 2010, our Board of Directors adopted a written Compensation Committee Charter that specifies the Committee’s responsibilities.Under this charter, the Compensation Committee now has full authority to determine and set executive officer compensation.A copy of our Audit Committee Charter is available in the investor relations section of the Company’s website at www.Ceradyne.com. 9 Processes and Procedures of the Compensation Committee In each year from 2005 through 2008, the Compensation Committee engaged the services of Hewitt Associates LLC, a human resources consulting firm, to prepare an analysis of the compensation paid to Ceradyne’s executive officers compared to the compensation levels at public companies of similar size to Ceradyne, and to make recommendations regarding the compensation structure and amounts for Ceradyne’s executive officers.In 2008, Hewitt Associates compared Ceradyne’s executive officer compensation to a peer group of companies similar to Ceradyne.The peer group consisted of 15 manufacturing companies with annual revenues of from approximately $400 million to $1.4 billion and market capitalizations of from approximately $300 million to $3.7 billion.Seven companies were California based and the rest were in various parts of the country.The 15 companies used for benchmarking 2008 compensation were:Conexant Systems, Cubic Corporation, Emulex Corporation, ESCO Technologies Inc., Esterline Technologies Corporation, FLIR Systems, Inc., Franklin Electric Co., Inc., Gencorp, GrafTech International Ltd., Kaydon Corporation, Multi-Fineline Electron Inc., Newport Corporation, Qlogic Corporation, RTI International Metals Inc., and Technitrol Inc.Hewitt Associates also compared data from this peer group with general industry data from a wide variety of manufacturing and service companies with revenues between $500 million and $1.0 billion.The Compensation Committee consulted with Hewitt Associates in 2009 regarding appropriate levels of executive officer compensation for 2009, but did not engage them to update the peer group survey because the Committee intended to maintain executive officer compensation at or somewhat below 2008 levels. Our chief executive officer, Joel P. Moskowitz, plays an important role in formulating the compensation program for our executive officers as well as for our non-employee directors.Mr. Moskowitz founded Ceradyne in 1967, is the largest individual stockholder, and continues to serve full time as the Company’s Chairman of the Board, Chief Executive Officer, and President.The Compensation Committee considers Mr. Moskowitz to be one of the most important employees of Ceradyne, and highly values his insight and views on compensation matters.Mr. Moskowitz makes recommendations to the Compensation Committee regarding base salary, cash bonuses, and awards of equity-based long-term compensation of the executive officers.The Chairman of the Compensation Committee, Mr. Frank Edelstein, also has frequent conversations with Mr. Moskowitz regarding compensation matters.The Compensation Committee, meeting in executive session without Mr. Moskowitz or other management employees present, takes Mr. Moskowitz’ recommendations into account in determining the Committee’s own recommendations regarding cash compensation, which are then presented to the full Board for approval.The Compensation Committee has full authority to approve awards of equity-based compensation, consisting of stock options and restricted stock units, but considers the recommendations of Mr. Moskowitz in making these awards.In March 2010, our Board of Directors adopted a written Compensation Committee Charter, which delegates full authority to the Compensation Committee to determine and set executive officer compensation. Nominating and Corporate Governance Committee The current members of the Nominating and Corporate Governance Committee of our Board are Milton L. Lohr, chairperson, Richard A. Alliegro and Frank Edelstein, all of whom are independent directors under applicable Nasdaq standards.The Nominating and Corporate Governance Committee held four meetings during 2009.The role of the Nominating and Corporate Governance Committee, as set forth in its charter, is to · assist the Board by identifying, evaluating and recommending candidates for election to the Board, · recommend Board members to serve on each committee of the Board, · develop and recommend corporate governance guidelines applicable to the Company, and 10 · lead the Board in its annual review of the Board’s performance. A copy of our Nominating and Corporate Governance Committee Charter is available in the investor relations section of the Company’s website at www.Ceradyne.com. Identifying and Evaluating Director Candidates The guidelines and procedures for identifying and evaluating nominees for election to the Board are set forth in the Nominating and Corporate Governance Committee Charter.In general, persons considered for nomination to the Board must have demonstrated outstanding achievement, integrity and judgment and such other skills and experience as will enhance the Board’s ability to serve the long-term interests of the Company and our stockholders, and must be willing and able to devote the necessary time for Board service.To comply with regulatory requirements, a majority of Board members must qualify as independent directors under Nasdaq rules, and at least one Board member must qualify as an “audit committee financial expert” under rules of the Securities and Exchange Commission.The Committee does not have any policy regarding diversity in identifying nominees for director. The committee considers potential candidates recommended by current directors, company officers, employees and others, and will consider candidates recommended by stockholders to be considered as director nominees.Our charter makes no distinction between whether a director nominee is recommended by a stockholder or by management.Although we have not received any recommendations for director nominees from stockholders, we expect that the Committee would apply the same process and criteria in evaluating a stockholder recommendation as it would for a management recommendation.A stockholder wishing to recommend a candidate for nomination to the Board should send a letter to the Corporate Secretary at 3169 Red Hill Avenue, Costa Mesa, California 92626.The mailing envelope must contain a clear notation that the enclosed letter is a “Director Nominee Recommendation.”The letter must identify the author as a stockholder and provide a brief summary of the candidate’s qualifications.At a minimum, candidates recommended for election to the Board must meet the independence standards established by Nasdaq and the criteria set forth above. Stockholder Communications with the Board Stockholders wishing to communicate with the Board of Directors or with an individual Board member concerning the Company may do so by writing to the Board or to the particular Board member, and mailing the correspondence to:Attention: Corporate Secretary, Ceradyne, Inc., 3169 Red Hill Avenue, Costa Mesa, California 92626.The envelope should indicate that it contains a stockholder communication.All such stockholder communications will be forwarded to the director or directors to whom the communications are addressed. Code of Business Conduct and Ethics The Board has adopted a Code of Business Conduct and Ethics that applies to our chief executive officer, chief financial officer, controller and persons performing similar functions.A copy of the Code of Business Conduct and Ethics is available in the investor relations section of the Company’s website at www.Ceradyne.com, and a copy also may be obtained at no charge by written request to the attention of the Corporate Secretary at 3169 Red Hill Avenue, Costa Mesa, California 92626. 11 Section 16(a) Beneficial Ownership Reporting Compliance Section 16(a) of the Securities Exchange Act of 1934 requires Ceradyne’s directors and executive officers, and persons who own more than ten percent of Ceradyne’s common stock, to file with the Securities and Exchange Commission initial reports of ownership and reports of changes in ownership of our common stock.Officers, directors and greater than ten percent shareholders are required by SEC regulations to furnish Ceradyne with copies of all Section 16(a) forms they file. To our knowledge, based solely on a review of the copies of Section 16(a) reports furnished to us and written representations that no other reports were required during the fiscal year ended December 31, 2009, our officers, directors and greater than ten percent beneficial owners complied with all Section 16(a) filing requirements except as follows:Mr. Milton L. Lohr sold shares of our common stock on Wednesday, June 10, 2009.A Form 4 reporting this transaction was due on Friday, June 12, 2009 but was not filed until Monday, June 15, 2009, one business day late. 12 COMPENSATION DISCUSSION AND ANALYSIS This section contains a discussion of the material elements of compensation awarded to, earned by, or paid to our principal executive officer, our principal financial officer, and our other three most highly compensated executive officers who were serving as executive officers of Ceradyne at December 31, 2009.These individuals are identified in the Summary Compensation Table and other compensation tables that follow this section, and are referred to throughout this proxy statement as our “named executive officers.”For information about the Compensation Committee of our Board of Directors, and the processes and procedures it employs to review and establish compensation for our named executive officers, please refer to the section captioned “Compensation Committee” at page 7 above. Executive Compensation Program Objectives and Overview Our executive compensation program is intended to fulfill three primary objectives:first, to attract and retain qualified executives required for the success of our business; second, to reward these executives for financial and operating performance; and third, to align their interests with those of our stockholders to create long-term stockholder value. The principal elements of the compensation program for our named executives include base salary, cash bonus, and long-term incentives in the form of stock options and, since 2005, restricted stock units.Our compensation program has consisted of these same basic elements for many years, but has been modified and adjusted in recent years as the Company experienced rapid growth in revenues and profits during the period of 2003 through 2007, followed by a decline in revenues and profits in 2008 and 2009. During the 1980’s and 1990’s, we were a very small company with annual revenues ranging in the low to mid $20 millions during much of this period.Profits were also small and in many years we incurred a net loss.Consequently, we could not afford to pay large salaries.In order to provide incentives to our executive officers, whose salaries generally were at the low end of being competitive, we provided cash bonuses based on a percentage of pre-tax profits, either of the entire company, in the case of our chief executive officer, or of a division or business unit in the case of executives whose responsibilities were more narrow in scope.For our senior executive officers, these cash bonuses were based on a fixed percentage of pre-tax profits, without any threshold amounts, target amounts, or limits on the maximum amount that could be earned.However, in most years during this period, the cash bonuses actually earned were either small or, when we incurred a net loss, non-existent. Our revenue and profits began growing rapidly in about 2003, primarily as a result of increasing sales of our ceramic body armor due to the military conflicts in Iraq and Afghanistan.This success enabled us to pay more competitive salaries, and we began increasing base salaries in order to bring them more in line with the median level paid by companies comparable in size to us in our general geographic location.Our cash bonus plan, which generally did not change during this period, generated increasingly large cash bonuses as our profitability increased.In 2004, for example, the cash bonus earned by one of our executive officers exceeded 200% of his base salary. Although the amount of cash bonuses earned in 2004 were high historically, our Compensation Committee believed that the total cash compensation earned by our named executive officers in 2004 was fair in view of the exceptional operating performance of the Company.Because the cash bonus plan was popular with management and was positive for morale, the Compensation Committee left the plan largely intact for 2005, but imposed a limit on maximum bonuses for 2005 of 150% of base salary.The cash bonus plan, with this modification, was continued unchanged for 2006.Commencing with 2007, the cash bonus plan was modified by decreasing the maximum amounts to 100% of base salary for our three highest paid executive officers.In conjunction with the decrease in the maximum bonus percentage, the base salaries for our three highest paid executive officers were increased in 2007 to equal a larger percentage of estimated total cash compensation.For 2008, increases in base salaries were kept to a more modest amount of approximately 9.0%, which was based on 4.0% for inflation plus 5.0% for the extraordinary growth in sales in 2007. 13 In setting the compensation of our named executive officers for 2009, our Compensation Committee took into consideration the Company’s decline in sales and net income in 2008 and expected further declines in 2009, by freezing 2009 base salaries at 2008 levels and by reducing the maximum bonus amounts for our three highest paid executive officers to 90% of base salary.In addition, our Compensation Committee imposed a threshold on cash bonuses for the first time:our chief executive officer and chief financial officer would not earn a cash bonus under the bonus formulas described below unless the Company earned at least $0.50 per fully diluted share in 2009.Other than this threshold requirement and a performance-based restricted stock unit granted to Mr. Kraft, as discussed below, no corporate targets or objectives were established for any of our named executive officers. The Compensation Committee retained discretion to award cash bonuses if deemed warranted by extraordinary circumstances or the contributions by individual officers.As discussed below, the Compensation Committee used its discretion to award cash bonuses to our chief executive officer and chief financial officer for 2009 even though fully diluted earnings for 2009 were only $0.33 per share. 2009 Executive Officer Compensation Elements Cash Compensation As noted above, over the past several years our Compensation Committee has sought to adjust the components of cash compensation by increasing base salaries, imposing maximum limits on cash bonuses, and adjusting the relative mix of the two.Based in part on survey information provided by Hewitt Associates LLC, as described at page 7 above, the Compensation Committee has gradually increased base salaries, and in recent years the Compensation Committee has targeted its recommendations for total compensation, consisting of base salary, bonus and equity-based compensation, at the median amount of the survey group of companies.In 2009, the Committee determined that the peer group was still appropriate, but did not obtain an updated survey of the peer group’s compensation.Because of reduced operating results in 2008 and expected further declines in 2009, the Committee’s goal was to maintain executive officer compensation at or somewhat below 2008 levels, while providing total compensation that would be competitive with the peer group, but did not target total 2009 compensation to achieve the median amount of the peer group. The table below shows the base salary established for each of our named executive officers for 2009, and the percentage change compared to the prior year.Salary adjustments generally take effect in February of each year, so the amounts shown below will not be exactly the same as those shown in the Fiscal 2009 Summary Compensation Table. 14 Name and Principal Position Base Salary Percent Increase versus 2008 Base Salary Joel P. Moskowitz Chairman of the Board, Chief Executive Officer and President $ % Jerrold J. Pellizzon Chief Financial Officer $ % David P. Reed Vice President, and President of North American Operations $ % Bruce Lockhart Vice President, and President of Ceradyne Thermo Materials $ % Michael A. Kraft Vice President Nuclear and Semiconductor Business Units $ % The following table describes the cash bonus plan in effect for 2009, and includes the maximum potential cash bonus and the actual cash bonus earned for 2009. 2009 Cash Bonuses Name and Principal Position Cash Bonus Formula Maximum Cash Bonus Actual Cash Bonus Earned for Joel P. Moskowitz Chairman of the Board, Chief Executive Officer and President 1.0% of consolidated pre-tax income $ $ Jerrold J. Pellizzon Chief Financial Officer 0.5% of consolidated pre-tax income $ $ David P. Reed Vice President, and President of North American Operations 1.0% of Advanced Ceramic Operations earnings before interest, taxes and other income and expense $ $ Bruce Lockhart Vice President, and President of Ceradyne Thermo Materials 1.5% of Ceradyne Thermo Materials pre-tax income from operations $ $ Michael A. Kraft Vice President Nuclear and Semiconductor Business Units Based on Advanced Ceramic Operations bonus pool plus an incentive bonus(4) $ $ Cash bonuses for Mr. Moskowitz, Mr. Pellizzon and Mr. Reed were capped at an amount equal to 90% of each officer’s annual base salary in 2009. Cash bonus for Mr. Lockhart was capped at $150,000, which equals approximately 83.3% of his annual base salary in 2009. Cash bonus for Mr. Kraft was capped at an amount equal to 45% of his annual base salary in 2009. Special cash bonus for Mr. Kraft was capped at an amount equal to 10% of his annual base salary, based upon turning around the operations of our SemEquip, Inc. and Ceradyne Canada subsidiaries. As noted above, when our Compensation Committee established the 2009 cash bonus plan in March 2009, it provided that our chief executive officer and chief financial officer would not earn a cash bonus under the bonus formulas described above unless the Company earned at least $0.50 per fully diluted share in 2009.However, the Compensation Committee also retained discretion to award cash bonuses if deemed warranted by extraordinary circumstances or the contributions by individual officers.The Company reported earnings of $0.33 per fully diluted share for 2009.During 2009, the Company incurred several financial statement charges that were not known or anticipated in March 2009, including a restructuring charge of $12.2 million related to the closure of the Company’s facility in Bazet, France, an impairment charge of $3.8 million to write down the value of goodwill of the Company’s Ceradyne Canada reporting unit, and $0.3 million of transaction costs related to an acquisition completed in 2009.At its meeting in March 2010, the Compensation Committee concluded that these charges were not related to the chief executive officer’s or chief financial officer’s performance in 2009 and, had these charges not been incurred, 2009 earnings would have exceeded $0.50 per fully diluted share.Therefore, the Compensation Committee determined to award cash bonuses to our chief executive officer and chief financial officer based on pre-tax income, as adjusted to add back the three charges described above.The actual 2009 cash bonuses computed in this manner are shown in the table above. In July 2009, the Compensation Committee approved two modification’s to Mr. Kraft’s cash compensation in recognition of increased responsibilities that had been assigned to him, including the assumption of direct operational responsibility for our SemEquip, Inc. subsidiary, and because his new responsibilities provided minimal opportunity to earn a reasonable bonus.First, the Committee extended for one year Mr. Kraft’s housing allowance of $30,000 per year, related to his relocation to Orange County, California in connection with the commencement of his employment in 2005.Second, the Committee approved a special cash bonus, not to exceed 10.0% of his base salary, based upon turning around the operations of our SemEquip, Inc. and Ceradyne Canada subsidiaries, with the actual bonus to be determined by Mr. David Reed, President of North American Operations.The amount of this special bonus awarded to Mr. Kraft was $21,000, and is included in the table above in the actual cash bonus column. Equity-Based Compensation We used stock option grants as a form of long-term compensation until 2005.Prior to 2003, when our revenues and profits began to increase dramatically, as described above, our stock generally was not actively traded and the price stayed within a relatively narrow range.Consequently, stock options did not provide much incentive compensation prior to 2003.When our stock price began to increase dramatically in 2003, employees who were granted stock options in earlier years suddenly realized substantial gains on their options.However, the Compensation Committee was concerned that newly granted stock options may not provide the same level of increase in value in the future, and therefore may not serve the intended purpose of providing incentive compensation.This is because stock options have value to the employee only if the price of the stock is higher on the date of exercise than it was on the date of grant. 15 In 2005, the Company amended its 2003 Stock Incentive Plan to authorize the grant of restricted stock units, in addition to traditional stock options.This amendment was approved by our stockholders in May 2005.A restricted stock unit (“RSU”) is similar, in many respects, to a stock option, except that there is no exercise price.Each RSU represents the right to receive one share of common stock of the Company when the RSU vests, without payment of any exercise price.For accounting purposes, the value of an RSU, which is the closing price of a share of our stock on the date of grant of the RSU, is expensed and reflected in our income statement ratably over the period the RSU vests. Commencing in May 2005, after the stockholders approved the amendment to the 2003 Stock Incentive Plan, the Compensation Committee began awarding RSUs to executive officers, rather than stock options, for the following reasons:Even if the price of our stock declines after the date of grant, RSUs will still have some value when they vest, unlike stock options.RSUs would still serve as an incentive to employees to improve Company performance, which hopefully would be reflected in a higher price of our stock, but they would not lose all of their value merely because the price of our stock might decline below the price on the date of grant, which could be caused by stock market conditions or the economy as a whole, and not by the performance of Ceradyne.Also, because there is no exercise price required when RSUs vest, contrasted with stock options, the intrinsic value of an RSU when it vests is greater than the intrinsic value of a stock option when it vests.For this reason, the Compensation Committee determined that it would grant fewer RSUs to each officer than the number of stock options that would have been granted based on historical practices.This policy would result in fewer shares being outstanding, resulting in less dilution to stockholders, and would allow the number of shares remaining available under our 2003 Stock Incentive Plan to last longer. In determining the number of RSUs to grant to each of our named executive officers in 2009, the Compensation Committee took into account that our stock price on the date of grant, March 23, 2009, was $19.78 per share, compared to $38.60 per share on the date RSUs were granted to executive officers in the prior year – May 8, 2008.Thus, even though the numbers of RSUs granted to our named executive officers in 2009 were the same as the numbers of RSUs granted in 2008, the grant date value of the RSUs was lower in 2009.As noted below, additional RSUs were subsequently granted to Mr. Kraft in recognition of additional responsibilities assigned to him during 2009. RSUs granted to officers during 2009 and in prior years typically vest over five years at the rate of 20% of the units as of each anniversary of the date of grant.In 2009, the Compensation Committee, for the first time, awarded RSUs with vesting based on the achievement of a performance target.These performance-based RSUs were awarded to employees of our SemEquip, Inc. subsidiary and also to Mr. Kraft, because he has primary responsibility for SemEquip’s operations.SemEquip is a late-stage startup technology company that we acquired in August 2008.To date, SemEquip has achieved only nominal revenue and has incurred substantial losses.Based on the recommendation of management, the Compensation Committee determined to base vesting of a portion of the RSUs granted to employees of SemEquip on the achievement of operating results set forth in SemEquip’s 2009 operating plan.These performance-based RSUs were granted in July 2009, including an RSU for 2,250 shares granted to Mr. Kraft, and provided that they would vest in full on March 19, 2010 if the pre-tax (loss) of SemEquip for the year ended December 31, 2009 was not more than $(7,606,011).This target was achieved and these performance-based RSUs fully vested on March 19, 2010.For this purpose, the RSU awards stipulated that pre-tax (loss) would be determined in accordance with generally accepted accounting principles, or GAAP, as if SemEquip were a stand-alone company (i.e., before inter-company eliminations but after any inter-company charges, such as but not limited to management fees), and would exclude acquisition-related charges, any purchase price adjustments based on changes to the financial model as required by GAAP, and charges for impairments that are incurred by SemEquip.Also in July 2009, the Committee granted RSUs to employees of SemEquip, including an RSU awarded to Mr. Kraft for 2,250 shares, that vested immediately based on SemEquip having already achieved the operating results set forth in its 2008 operating plan.A time-based vesting RSU for 3,750 shares was also granted to Mr. Kraft on June 9, 2009 in recognition of him having assumed direct operational responsibility for SemEquip. 16 Compensation of our Named Executive Officers The amount of each component of compensation established for the named executive officers is based on a number of factors.These factors include company performance, individual merit, compensation paid by companies comparable in size to Ceradyne, input from Hewitt Associates LLC, the recommendations of our Chief Executive Officer, Joel P. Moskowitz, and a review of the prior compensation history of each executive officer.Some of these factors are discussed above.Other factors applicable to each named executive officer are discussed below. Mr. Moskowitz founded Ceradyne in 1967 and continues to serve the Company full time as our Chairman, Chief Executive Officer and President.The Compensation Committee considers Mr. Moskowitz to be largely responsible for the success the Company has achieved, and to be one of our most important employees.Because he has responsibility for the entire Company, his cash bonus is based on consolidated pre-tax profits. Mr. Pellizzon has been our Chief Financial Officer since September 2002.He has guided the Company through several financing transactions, the significant acquisition of ESK Ceramics in 2004, the acquisitions of Minco, Inc. and EaglePicher LLC in 2007, the acquisitions of several smaller companies, with the implementation of internal controls and procedures necessary to comply with complex new financial and accounting requirements imposed by the Sarbanes-Oxley Act of 2002, and with the expansion of our manufacturing operations into China and India.Mr. Pellizzon is the executive sponsor of Ceradyne's implementation of SAP, its new enterprise resource planning software, and was instrumental regarding the re-purchase of part of our convertible debt resulting in an economic gain of $4.7 million. Because he has responsibility for the entire Company, his cash bonus is also based on consolidated pre-tax profits. Mr. Reed has been an employee of Ceradyne since November 1983.He is responsible for all of North American operations, which includes our largest operating segment, our Advanced Ceramic Operations, or ACO.Our ACO division manufactures ceramic body armor, which was the reason for most of our dramatic growth from 2003 through 2007 and remains one of our most important product lines.Mr. Reed is largely responsible for this success.Because he has responsibility for all of the ACO operations, his cash bonus is based on a percentage of the pre-tax profits of our ACO division before interest and taxes, and excluding non-operating items of income and expense. Mr. Lockhart has been an employee of Ceradyne since September 2001 as President of our Thermo Materials division and he was appointed a Vice President of Ceradyne in February 2003.His responsibility has expanded substantially over the past two years with our acquisition of Minco, Inc. in July 2007 and the expansion of our operations into China in 2007, where we manufacture ceramic crucibles.Both Minco and our China operations are part of our Thermo Materials operating segment. Mr. Lockhart’s cash bonus in 2009 was based on pre-tax operating income of our Thermo Materials division. Mr. Kraft has been an employee of Ceradyne since February 2005, initially as Vice President of Sales, Marketing and Business Development.He was appointed Vice President of Nuclear and Semiconductor Business Units in June 2007.In his current position, he has responsibility for these two business units, which we established during 2006.These business units focus primarily on developing and manufacturing products for containment of nuclear waste, and boron dopant chemicals for semiconductor silicon manufacturing.SemEquip, Inc., which we acquired in August 2008, is included in the Semiconductor Business Unit.In May 2009, Mr. Kraft assumed direct operational responsibility for SemEquip. 17 The following table shows the three elements of our compensation program applicable to our named executive officers in 2009, and the total targeted compensation. Name and Principal Position BaseSalary Maximum 2009 Cash Bonus Long-Term Equity Incentive Compensation(1) Total 2009 Maximum Compensation Joel P. Moskowitz Chairman of the Board, Chief Executive Officer and President $ $ (25,000 RSUs) $ Jerrold J. Pellizzon Chief Financial Officer $ $ (15,000 RSUs) $ David P. Reed Vice President and President of North American Operations $ $ (15,000 RSUs) $ Bruce Lockhart Vice President, and President of Ceradyne Thermo Materials $ $ (4,000 RSUs) $ Michael A. Kraft Vice President Nuclear and Semiconductor Business Units $ $ (4,000 RSUs)(2) $ Long-term equity incentive compensation is in the form of restricted stock units (“RSU”) granted under the Company’s 2003 Stock Incentive Plan.Each RSU represents the right to receive one share of common stock of the Company when the RSU vests, without payment of any exercise price. RSUs granted to officers typically vest over five years at the rate of 20% of the units as of each anniversary of the date of grant.The amount of long-term equity incentive compensation shown in the table represents the number of RSUs granted multiplied by $20, which was approximately the share price on March 23, 2009, the date of grant.The estimated value of the long-term equity incentive compensation shown in this column is based on the assumptions that all RSUs granted in 2009 will vest in full and that the price per share on the date of vesting will be $20 per share. In addition to the RSUs granted to Mr. Kraft on March 23, 2009, as shown in the table, Mr. Kraft was granted 3,750 RSUs on June 9, 2009 and 4,500 RSUs on July 13, 2009.Based on the share price on the dates of grant ($20.12 on June 9, 2009 and $16.53 on July 13, 2009), these RSUs had a grant date value of $75,450 and $74,385, respectively, or a total value of $149,835.These additional RSUs increased Mr. Kraft’s total 2009 maximum compensation to $550,335.This assumes that the RSUs granted to Mr. Kraft will vest in full and that the price per share on the date of vesting will be the same as on the date of grant. 18 Tax Considerations Under Section 162(m) of the Internal Revenue Code, we generally receive a federal income tax deduction for compensation paid to any of our named executive officers only to the extent total compensation does not exceed $1.0 million during any fiscal year or if it is “performance-based” under Section 162(m).Prior to 2006, the total compensation earned by our executive officers was always less than $1.0 million and, consequently, the limitations imposed by Section 162(m) were not a factor.Although our chief executive officer earned compensation in excess of $1.0 million in 2006, 2007, 2008 and 2009, the Compensation Committee has determined, for the reasons set forth above, not to modify the basic method of determining cash bonuses.Because the cash bonus plan has not been approved by our stockholders, it does not constitute a “performance based” plan under Section 162(m).The Compensation Committee has also determined, based in part on the recommendation of our chief executive officer, to award restricted stock units using primarily time-based vesting rather than performance-based vesting.Consequently, the Company will not be able to deduct for federal income tax purposes compensation earned by our named executive officers in 2009 in excess of $1.0 million each.However, as discussed above, performance-based restricted stock units were granted during 2009 to employees of our SemEquip, Inc. subsidiary and to Mr. Kraft. Compensation Committee Report The Compensation Committee has reviewed the foregoing Compensation Discussion and Analysis and has discussed its contents with Ceradyne management and the Board of Directors. Based on the review and discussions, the Compensation Committee has recommended to the Board that the Compensation Discussion and Analysis be included in this proxy statement and is incorporated by reference in the Company’s Form 10-K report for the year ended December 31, 2009. Submitted by the members of the Compensation Committee Richard A. Alliegro Frank Edelstein (Chairperson) Milton L. Lohr Compensation Committee Interlocks and Insider Participation Our Board of Directors has a standing Compensation Committee.The members of this committee during 2009 and presently are Richard A. Alliegro, Frank Edelstein and Milton L. Lohr.The Compensation Committee’s function is to review and make recommendations to the Board regarding the compensation of executive officers and of the non-employee directors.The Compensation Committee also administers our equity incentive plans.No member of the Compensation Committee is, or ever has been, an employee or officer of the Company.No executive officer of the Company serves as a member of the board of directors or compensation committee of any entity that has one or more executive officers serving as a member of our Board of Directors or Compensation Committee. 19 EXECUTIVE COMPENSATION Summary Compensation Table The following table shows the compensation earned during each of the years ended December 31, 2009, 2008 and 2007 by our principal executive officer, our principal financial officer, and our three other most highly compensated executive officers who were serving as executive officers at December 31, 2009.These officers are referred to in this proxy statement as the “named executive officers.” Fiscal 2009 Summary Compensation Table Name and Principal Position Year Salary(1) Bonus(1) Stock Awards(2) Option Awards(3) All Other Compensation(4) Total Joel P. Moskowitz Chairman of the Board, Chief Executive Officer and President $ $ $ — $ $ — — Jerrold J. Pellizzon Chief Financial Officer — — — David P. Reed Vice President, and President of North American Operations — — — Bruce Lockhart Vice President, and President of Ceradyne Thermo Materials — — — Michal A. Kraft Vice President of Nuclear and Semiconductor Business Units — The amounts shown in these columns reflect salary and bonuses earned by the named executive officers during the years shown and include amounts which the executives elected to defer, on a discretionary basis, pursuant to the Company’s 401(k) savings plan and the nonqualified deferred compensation plan.Additional information regarding the Company’s nonqualified deferred compensation plan is provided below in the “Fiscal Year 2009 Nonqualified Deferred Compensation Table.” The amounts shown in this column represent the aggregate grant date fair value of restricted stock units (“RSUs”) granted in each year shown.Each RSU represents the right to receive one share of Ceradyne common stock when the RSU vests, without payment of any exercise price.RSUs granted to the named executive officers in the years shown typically vest over five years at the rate of 20% of the units as of each anniversary of the date of grant.Under FASB ASC Topic 718, the grant date fair value of RSUs is calculated using the closing price of Ceradyne common stock on the date of grant, and does not necessarily correspond to the actual value that will be realized by the named executive officers.See the Grants of Plan-Based Awards table below for additional information regarding awards made in 2009. No stock options were granted to the named executive officers in 2009, 2008 or 2007. See the All Other Compensation Table below for additional information regarding the amounts shown in this column. 20 All Other Compensation The following table includes information regarding the various elements of “all other compensation” shown above in the Fiscal 2009 Summary Compensation Table. Fiscal 2009 All Other Compensation Table Name Year Company Contributions to 401(k) Plan(1) Company Contribution to Nonqualified Deferred Compensation Plan Relocation Reimbursement (2) Total Joel P. Moskowitz $ $
